Title: John Quincy Adams to Abigail Adams, 23 October 1781
From: Adams, John Quincy
To: Adams, Abigail


     
      Honoured Mamma
      St. Petersbourg October 12 Old StyleOctober 23 N.S. 1781
     
     I am afraid you will think I was negligent in not writing more than I did by so good an opportunity as my brother Charles, but I hope you will excuse me as a journey of two thousand of our miles of which I had not the least thought a week before I set out was the only reason for it, so that I had not time to write before I left Holland, as all my time was employed in getting ready to go.
     We left Amsterdam the 7th of July and arrived here the 16/27 of August: and I have not yet had an opportunity of writing, but as now a very good one presents itself I cannot let it slip without writing you, to tell you at least that I am well and that I have got to the end of my Journey without any accident, except having been overset once in the carriage, but luckily nobody was hurt.
     Voltaire in his history of Russia gives the following description of this city, by which you will be able to form an opinion of the place where we are.
     “The city of Petersbourg is situated upon the gulf of Cronstadt, in the midst of nine branches of rivers, by which it’s different quarters are divided. The center of the town is occupied by a very strong castle upon an island formed by the great arm of the Neva. The rivers are branched out into seven canals which wash the walls of One of the imperial palaces, of the admiralty, of the dockyard for the gallies, and of several manufactories. The city is embellished by five and thirty large churches among which are five for foreigners; Roman Catholic’s, Calvinists and Lutherans. These five temples are monuments of the spirit of toleration, and an example to other nations. There are five imperial palaces; the old one, called the Summer Palace, situate on the river Neva is bordered by a handsome stone ballustrade along the river side. The new Summer Palace, near the triumphal gate, is one of the most beautiful pieces of architecture in Europe. The admiralty, the school for the instruction of cadets, the imperial colleges, the academy of sciences, the exchange, the merchants warehouses, the dock-yard belonging to the gallies, are all magnificent structures. The town-house, or guild hall, the public dispensary, where the vessels are all made of porcelaine; the magazine belonging to the court, the foundery, the arsenal, the bridges, the market-place, the public squares, the caserns for the guards of horse and foot, contribute to the embellishment, as well as to the security of this metropolis. They reckon at St. Petersbourg at present no less than four hundred thousand souls. Round the town there are villa’s or country-houses surprizingly magnificent: some of them have jet d’eaus or water-works, far superior to those of Versailles. There was nothing of all this in 1702, it being then an impassable morass.”
     
      I have not time to write any more at present, and must conclude by subscribing myself your most dutiful Son,
      John Q. Adams
     
    